Citation Nr: 1045905	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  08-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for service-
connected pseudofolliculitis barbae.

2.  Entitlement to service connection for boils.

3.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his cousin


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge 
at a personal hearing conducted at the Nashville, Tennessee RO in 
July 2010.  A copy of the hearing transcript is of record and has 
been reviewed.  

The Board notes that in a December 2008 rating decision, the RO 
proposed to reduce the Veteran's service-connected tinea pedis 
and onychomycosis from 30 percent disabling to noncompensable 
[zero percent].  The Veteran filed a timely substantive appeal as 
to the December 2008 rating decision in April 2010 and the 
undersigned took testimony on this issue at the July 2010 
hearing.  The Veteran has stated at the July 2010 Board hearing 
that he sought only 30 percent restoration for the tinea pedis 
and onychomycosis disability and did not contend that a rating in 
excess of 30 percent was warranted.  See the July 2010 Board 
hearing transcript, page 2.

Subsequent to the hearing, a July 2010 rating decision, the RO 
restored the 30 percent disability rating for the tinea pedis and 
onychomycosis disability, effective November 1, 2009.  The 
decision specifically indicated, "[T]his represents a full grant 
of your appeal pertaining to this issue."    The Veteran's 
acknowledgment and acceptance of the 30 percent restoration which 
was granted in the July 2010 rating decision as a full grant 
removed the issue from appellate status.  See 38 C.F.R. § 20.204 
(2010).

The issue of entitlement to service connection for boils is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 
1972 to December 1976.

2.  On July 19, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of the claims for entitlement to service connection 
for PTSD, depression, and hypertension is requested.

3.  The Veteran's service-connected pseudofolliculitis barbae 
disability is manifested by superficial lesions that are painful. 

4.  The medical and other evidence of record does not indicate 
that the Veteran's service-connected pseudofolliculitis barbae is 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claims of entitlement to 
service connection for PTSD, depression, and hypertension by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a 10 percent disability rating for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.20 (2010); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

3.  Application of extraschedular provisions for the service-
connected pseudofolliculitis barbae is not warranted in this 
case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn the claims of entitlement to 
service connection for PTSD, depression, and hypertension and, 
hence, there remain no allegations  of errors of fact or law for 
appellate consideration.  See the July 2010 Board hearing 
transcript, page 3.  Accordingly, the Board does not have 
jurisdiction to review the claims and they are dismissed.

The Veteran seeks entitlement to an increased disability rating 
for his service-connected pseudofolliculitis barbae.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
the effective-date element of the claim, by a letter mailed in 
January 2009.  Although the January 2009 VCAA letter was provided 
after the initial adjudication of the claim, the Board finds that 
the Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim in an April 2010 supplemental statement of the case (SSOC).  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, as well as VA and private treatment 
records.  

The Veteran was afforded VA examinations in January 2007 and June 
2008.  The examination report reflect that the examiners 
interviewed and examined the Veteran, reviewed his past medical 
history, documented his current medical conditions, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's 
pseudofolliculitis barbae disability under the appropriate 
diagnostic criteria.  The Board therefore concludes that the VA 
examination reports are adequate for evaluation purposes.  See 38 
C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board is cognizant of the fact that although the Veteran's 
claims folder was reviewed during the January 2007 VA 
examination, it is unclear whether it was available during the 
June 2008 VA examination.  However, such did not have an adverse 
effect on the adequacy of the examination.  Notably, as 
previously indicated, the examiner fully considered the Veteran's 
complaints, to include his complaints of pain associated with his 
pseudofolliculitis barbae disability.  A physical examination was 
then performed that addressed all the relevant rating criteria.  

A review of the claims file shows that the Veteran is in receipt 
of Social Security Administration (SSA) benefits.  Normally, VA 
has a duty to obtain SSA records when it has actual notice that 
the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, however, there is no 
suggestion that these records would be relevant to the currently 
appealed claims.  Indeed, the Veteran testified that he is 
receiving SSA benefits for his back disability.  See the July 
2010 Board hearing transcript, page 15.  Because the Veteran has 
not identified any SSA records as relevant evidence which VA 
should attempt to obtain under the VCAA's duty to assist, the 
Board finds that a remand to obtain SSA records is not required.  
See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding 
that VA is not required to obtain SSA records in all cases but 
only where potentially relevant to the claims on appeal).  
Indeed, under these circumstances, it appears that further 
development would serve no apparent useful purpose and would 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board also notes that, as will be discussed below, there are 
outstanding VA treatment records pertaining to the Veteran's 
treatment for boils.  See the July 2010 Board hearing transcript, 
page 9.  However, the Veteran did not indicate that the VA 
treatment during this period was also for his pseudofolliculitis 
barbae disability.  As such, the Board finds that a remand of the 
pseudofolliculitis claim to obtain these outstanding VA treatment 
records is unnecessary.  Moreover, as discussed above, in January 
2007 and June 2008 VA obtained comprehensive medical examinations 
which are adequate for the Board to adjudicate the appeal.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to determine 
if there might be some unspecified information which could 
possibly support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description would 
be facially relevant and material to the claim").

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a personal hearing in July 
2010.

Accordingly, the Board will proceed to a decision as to the issue 
of entitlement to a compensable rating for the service-connected 
pseudofolliculitis barbae.

Higher evaluation for Pseudofolliculitis Barbae

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West  2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities. See 38 C.F.R. Part 4.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629  (1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has rated the Veteran's skin condition by analogy pursuant 
to Diagnostic Codes 7813-7806.  See 38 C.F.R. § 4.20 (2010) [when 
an unlisted condition is encountered it will be permissible to 
rate it under a closely related disease or injury, in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous].

Under Diagnostic Code 7813, dermatophytosis is be rated as 
disfigurement of the head, face or neck (Diagnostic Code 7800), 
scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  

Under Diagnostic Code 7806, a 10 percent evaluation is warranted 
when at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of the 
exposed area is affect; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for a 
total duration of less than six weeks during the past 12-month 
period.  Crucially, the competent medical evidence of record 
indicates that the Veteran's pseudofolliculitis barbae covers 
less than one percent of his total body surface area and exposed 
body surface area.  See the June 2008 VA examination report; see 
also the January 2007 VA examination report.  Further, the record 
does not show that the Veteran requires corticosteroids or other 
immunosuppressive drugs for his skin disability.  On the 
contrary, the record shows that the Veteran uses doxycycline, 
erythromycin topical gel, mupirocin ointment, and an antifungal 
ointment for treatment.  Accordingly, the Board finds that 
Diagnostic Code 7806 is not for application.

The Board has also considered rating the Veteran's skin 
disability under 38 C.F.R.  § 4.118, Diagnostic Code 7800, which 
rates disfigurement of the head, face, or neck.  However, rating 
the Veteran under Diagnostic Code 7800 would not be in the best 
interest of the Veteran, as these criteria require at least one 
characteristic of disfigurement [to include a scar 5 or more 
inches in length, a scar one quarter inch wide, a scar with 
elevated surface contour, underlying tissue adherence, hypo- or 
hyper-pigmentation, abnormal skin texture exceeding six square 
inches, missing underlying soft tissue, or inflexible skin 
exceeding six square inches].  The evidence of record, to include 
the January 2007 and June 2008 VA examinations, does not show at 
least one of these characteristics of disfigurement.  
Accordingly, Diagnostic Code 7800 is not appropriate in this 
case.

Diagnostic Code 7801 provides a 10 percent evaluation for scars 
that are deep or that cause limited motion, and have an area of 
at least six square inches (39 sq. cm.).  According to the 
medical evidence of record, the Veteran's pseudofolliculitis 
barbae covers a small area of his face (only 4 mm in diameter in 
connection with the most recent medical evidence); thus, the skin 
disability's area is less than six square inches.  As such, 
Diagnostic Code 7801 does not aid the Veteran.

Diagnostic Code 7802 provides a 10 percent evaluation for scars 
that are superficial, do not cause limited motion, and have an 
area of 144 square inches (929 sq. cm.) or greater.  As mentioned 
above, the Veteran's skin disability does not cover more than 144 
square inches.  Therefore, Diagnostic Code 7802 does not aid the 
Veteran.

Diagnostic Code 7803 provides a 10 percent evaluation for 
superficial and unstable scars.  An unstable scar is specifically 
defined by Diagnostic Code 7803 as one "where, for any reason, 
there is frequent loss of covering of skin over the scar."  None 
of the medical evidence of record, including the June 2008 VA 
examination report, has noted loss of skin covering on the 
Veteran's face as a result of the Veteran's pseudofolliculitis.  
Accordingly, Diagnostic Code 7803 is not for application. 

Diagnostic Code 7805 provides that scars are to be rated based on 
limitation of function of the affected part.  However, the Board 
finds there to be insufficient impairment of function to analyze 
the Veteran's claim under Diagnostic Code 7805.  Moreover, the 
Veteran has not contended that his pseudofolliculitis disability 
results in any limitation of function of any body part.  

Diagnostic Code 7804 is deemed by the Board to be the most 
appropriate primarily because it pertains most specifically to 
the symptomatology manifested in the Veteran's service-connected 
disability, namely tenderness and pain.  See the June 2008 VA 
examination report.  Such symptomatology is consistent with 
Diagnostic Code 7804.  

Accordingly, the Board will analyze the Veteran's claim under 
Diagnostic Code 7804.  

The applicable rating criteria for skin disorders under 38 C.F.R. 
§ 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 
49490-99 (July 31, 2002)] and again in October 2008.  The October 
2008 revisions are applicable to claims for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 
(September 23, 2008).  In this case, the Veteran filed his claim 
in July 2007. Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable.

Diagnostic Code 7804 calls for a 10 percent rating of scars which 
are painful on examination.  "Superficial" scars are not 
associated with underlying soft tissue damage.  

In addition to pseudofolliculitis barbae, for which service 
connection was established, the Veteran's treatment history 
indicates complaints of and treatment for boils on his face.  
See, e.g., a VA treatment record dated in May 2008.  Service 
connection has not been granted for boils.  The Board further 
notes that the January 2007 and June 2008 VA examiner documented 
"lesions" on the Veteran's face.  However, they did not 
indicate whether these lesions were associated with the Veteran's 
pseudofolliculitis barbae disability or were boils.  
 
It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not clearly 
differentiate between the symptomatology, to include facial 
"lesions," associated with the Veteran's pseudofolliculitis and 
that resulting from the facial boils.  Accordingly, for the 
purposes of this decision, the Board will attribute the Veteran's 
facial lesions to his service-connected pseudofolliculitis 
barbae.

The Veteran was afforded a VA examination in January 2007 
pertaining to his pseudofolliculitis barbae disability.  He 
complained of a lesion on the left side of his face which was 
present for about a month that flared about twice per year and he 
expressed pus from that area.  He also stated that he shaved with 
a clipper but he continually "busts" the lesion on his chin and 
has to drain it.  He did not use any medication for the 
pseudofolliculitis.  Upon physical examination, the VA examiner 
noted in the Veteran's beard there were several small papules of 
old pseudofolliculitis, with minimal scarring, but the 
predominant lesion was a one cm abscess of the left chin area 
which showed ingrown hairs in the periphery.  The examiner 
diagnosed the Veteran with pseudofolliculitis barbae.   

VA treatment records document treatment for the Veteran's 
pseudofolliculitis, which include treatment for cysts on the 
Veteran's right and left sides of his neck, "bumps" on his neck 
caused by shaving, and use of doxycycline, mupirocin, and 
erythromycin.  He was also prescribed to trim his beard rather 
than shave.  

The Veteran was provided a subsequent VA examination in June 
2008.  He complained of pain and disfigurement resulting from a 
lesion on the left side of his chin, and that he used antibiotics 
for treatment.  He stated that he used doxycycline, erythromycin, 
mupirocin, and another antifungal ointment for treatment.  Upon 
examination, the VA examiner noted multiple hypopigmented papules 
in the Veteran's beard.  Notably, the examiner reported that in 
the left mandibular area, there was a pinkish lesion 
approximately 4 mm in diameter, which was fluctuant, tender, and 
painful.  

At the July 2010 Board hearing, the Veteran testified that when 
he shaves, he gets bumps under his skin which causes pain, 
irritation, embarrassment, and swelling.  See the July 2010 Board 
hearing transcript, page 10.    

Based on the competent and probative evidence of record, the 
Board finds that the medical evidence shows that Veteran's 
pseudofolliculitis barbae is painful on examination.  The Board 
adds that the evidence clearly indicates that the 
pseudofolliculitis barbae is superficial.  There is no suggestion 
of underlying soft tissue damage.  The Veteran's service-
connected pseudofolliculitis barbae is therefore most 
appropriately rated as 10 percent disabling pursuant to 
Diagnostic Code 7804.  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's 
pseudofolliculitis barbae disability was more or less severe 
during the appeal period.  Specifically, as discussed above, the 
January 2007 and June 2008 VA examination reports, as well as VA 
treatment records, indicate that the Veteran's pseudofolliculitis 
barbae disability has remained relatively consistent throughout 
the period.  As such, there is no basis for awarding the Veteran 
a disability rating other than the newly assigned 10 percent for 
any time from July 2006 to the present.  Ten percent is the 
maximum schedular rating under Diagnostic Code 7804. 

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected pseudofolliculitis barbae.  See  Bagwell v. 
Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA Rating 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent period 
of hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2010).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  As discussed above, the Veteran is 
currently in receipt of SSA benefits pertaining to a back 
disability.  Prior to receiving SSA benefits, there is no 
indication in the record that the Veteran's service-connected 
pseudofolliculitis disability had caused him to miss extended 
periods of work or created any unusual employment impairment.  
Any such impairment is contemplated in the newly assigned 10 
percent disability rating which has been assigned by the Board.   
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required hospitalization as a result of 
his pseudofolliculitis barbae symptomatology.  Further, the 
record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In granting the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the Veteran has not 
asserted that he is unemployable because of his service-connected 
pseudofolliculitis barbae disability.  Additionally, the clinical 
evidence of record is pertinently absent of such.  Accordingly, 
the issue of TDIU has not been raised in this case.  


ORDER

The claim of entitlement to service connection for PTSD is 
dismissed.

The claim of entitlement to service connection for depression is 
dismissed.

The claim of entitlement to service connection for hypertension 
is dismissed.

Entitlement to a 10 percent disability rating for service-
connected pseudofolliculitis barbae is granted, subject to the 
laws and regulations governing monetary awards.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim must 
be remanded for further evidentiary development.

VA treatment records

At the July 2010 Board hearing, the Veteran discussed the 
severity of his boils.  He also indicated at that time that he 
received treatment at a VA outpatient clinic for this disability 
in the 1970s, 1980s and 1990s.  See the July 2010 Board hearing 
transcript, page 9.  The Board notes that the claims folder is 
negative for any VA treatment records pertaining to treatment for 
the Veteran's boils prior to October 2006.  

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

VA examination

The Veteran contends that boils on his face, groin, buttocks, and 
thighs are due to his period of military service.  See, e.g., the 
July 2010 Board hearing transcript, pgs. 5-6.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to element (1), current disability, the Board notes that the 
Veteran complained of boils on his groin area which were 
previously drained.  Upon examination, the June 2008 VA examiner 
documented the absence of any boils in the Veteran's groin area 
or any other part of his body.  However, a VA treatment record 
dated in May 2008 documents treatment for boils on the Veteran's 
face and below his chin as well as a status post excision of a 
cyst on the left mandible.  Further, a VA treatment record dated 
in March 2010 indicates that the Veteran underwent an excision of 
a cyst on his right groin.  
 
With respect to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, a service treatment record 
dated on June 29, 1976 indicates that the Veteran was treated for 
an inflamed boil on his right hip.  At that time, the boil was 
drained, and ointment as well as warm water soaks were prescribed 
for treatment.  Further, a treatment record dated on July 26, 
1976 notes that the Veteran underwent a removal of a cyst located 
on his left lower eyelid.  The Board adds that the Veteran's 
December 1976 service separation examination is absent any 
complaints of or treatment for boils.  

The evidence of record does not include a medical opinion that 
clearly identifies whether the Veteran is currently diagnosed 
with boils that are related to his military service.  In light of 
the foregoing, the Board concludes that a VA medical examination 
and opinion is needed in order to determine the nature and 
etiology of the Veteran's boils.  See Charles v. Principi, 16 
Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim). 
    
An additional factor that needs to be considered is the Court's 
holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even though the disability resolves prior to the 
adjudication of the claim.  The Board cannot exclude the 
possibility that the Veteran exhibited boils during the pendency 
of this appeal that had resolved.  In the event that further VA 
examinations do not show current boils, the type of scenario 
addressed under McClain must be addressed on examination as well.

Accordingly, the case is REMANDED for the following action:

1.	The RO must contact the Veteran and afford 
him the opportunity to identify or submit 
any additional pertinent evidence in 
support of his claim of entitlement to 
service connection for boils.  Based on 
his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  Regardless 
of whether or not the Veteran responds, 
the RO should request any records from VA 
outpatient treatment for the Veteran's 
boils prior to October 2006.  All attempts 
to secure this evidence must be documented 
in the claims folder by the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.
2.	Then the Veteran should be afforded a VA 
examination for the purpose of determining 
the following:
a.	Identify any disability manifested by 
boils that is currently shown or 
otherwise indicated in the record 
during the course of the appeal 
(i.e., at any time since July 2007.    
b.	For any disability manifested by 
boils that is currently manifested, 
provide an opinion as to whether it 
is at least as likely as not (50 
percent or greater) that the 
disability is related to the 
Veteran's active service, to include 
treatment for boils on his right hip 
and/or cysts on his face. 

The Veteran's claims folder must be made 
available to the examiner prior to the 
examination.  The examiner should 
indicate in his/her report that the 
claims file was reviewed.  Any and all 
studies, tests and evaluations deemed 
necessary by the examiner should be 
performed.  A rationale for all opinions 
expressed should be provided.  A report 
should be prepared and associated with 
the Veteran's VA claims folder.  

In providing the requested opinion, the 
examiner should be advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to 
find against it.

3.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


